UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 TESSERA TECHNOLOGIES, INC. (Name of Registrant as Specified in Its Charter) STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD STARBOARD VALUE AND OPPORTUNITY S LLC STARBOARD VALUE AND OPPORTUNITY C LP STARBOARD VALUE LP STARBOARD VALUE GP LLC STARBOARD PRINCIPAL CO LP STARBOARD PRINCIPAL CO GP LLC JEFFREY C. SMITH MARK R. MITCHELL PETER A. FELD TUDOR BROWN GEORGE CWYNAR THOMAS LACEY GEORGE RIEDEL DONALD STOUT (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PRELIMINARY COPY SUBJECT TO COMPLETION DATED MARCH 15, 2013 STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD , 2013 Dear Fellow Tessera Stockholder: Starboard Value and Opportunity Master Fund Ltd (“Starboard V&O Fund”) and the other participants in this solicitation (collectively, “Starboard” or “we”) are the beneficial owners of an aggregate of 4,000,000 shares of common stock, par value $0.001 per share (the “Common Stock”), of Tessera Technologies, Inc., a Delaware corporation (“Tessera” or the “Company”), representing approximately 7.6% of the outstanding shares of Common Stock.We have nominated a slate of [seven] highly qualified director candidates for election at Tessera’s upcoming 2013 Annual Meeting of Stockholders (the “Annual Meeting”), who, if elected, would constitute a majority of the Company’s board of directors (the “Board”).We did so because we believe that a majority of the Board must be reconstituted given the current Board’s apparent failure to represent the best interests of stockholders.The individuals we have nominated are highly qualified, capable and ready to serve stockholders to help make Tessera a stronger, more profitable, and ultimately more valuable company. Starboard is an investment management firm that seeks to invest in undervalued and underperforming public companies.Our approach to such investments is to actively engage and work closely with management teams and boards of directors in a constructive manner to identify and execute on opportunities to unlock value for the benefit of all stockholders.Starboard has established a strong track record of creating stockholder value at many public companies for more than ten years. We believe there is significant value to be realized at Tessera.However, we are concerned that management and the Board are not taking appropriate actions to address the Company’s perennial underperformance and unlock that value.Given the Company’s dismal financial and stock price performance, failed execution, poor governance, recent executive departures, and highly troubling recent director resignations under the oversight of the current Board, we strongly believe a change in a majority of the Board is required to ensure that the interests of stockholders, the true owners of Tessera, are appropriately represented in the boardroom, and that the Board takes the necessary steps to help the Company’s stockholders realize maximum value for their investment. We are therefore seeking your support at the Annual Meeting to elect [seven] director candidates, who would constitute a majority of the Board, if elected, and who are committed to reexamining the Company’s current strategy and focusing on specific opportunities to enhance value for stockholders.If elected, these directors will seek to (i) significantly reduce costs throughout the entire organization, (ii) implement near-term performance hurdles for the Company’s DigitalOptics Corporation business and evaluate strategies to mitigate the mounting losses, including considering alternative structures or partnerships for this business, (iii) reduce costs in the Company’s Intellectual Property business and focus on identifying and executing on incremental opportunities to drive additional revenue in this business, and (iv) return significant capital to stockholders. The Board is currently composed of directors, [all of] whom are up for election at the Annual Meeting. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed WHITE proxy card today.The attached Proxy Statement and the enclosed WHITE proxy card are first being furnished to the stockholders on or about , 2013. If you have already voted for the incumbent management slate, you have every right to change your vote by signing, dating and returning a later dated proxy or by voting in person at the Annual Meeting. If you have any questions or require any assistance with your vote, please contact Okapi Partners LLC, which is assisting us, at its address and toll-free numbers listed below. Thank you for your support. Peter A. Feld Starboard Value and Opportunity Master Fund Ltd If you have any questions, require assistance in voting your WHITE proxy card, or need additional copies of Starboard’s proxy materials, please contact Okapi Partners at the phone numbers or email listed below. OKAPI PARTNERS LLC 437 Madison Avenue, 28th Floor New York, N.Y. 10022 (212) 297-0720 Stockholders Call Toll-Free at: 877-869-0171 E-mail: info@okapipartners.com PRELIMINARY COPY SUBJECT TO COMPLETION DATED MARCH 15, 2013 2 OF TESSERA TECHNOLOGIES, INC. PROXY STATEMENT OF STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD PLEASE SIGN, DATE AND MAIL THE ENCLOSED WHITE PROXY CARD TODAY Starboard Value and Opportunity Master Fund Ltd (“Starboard V&O Fund”), Starboard Value and Opportunity S LLC (“Starboard LLC”), Starboard Value and Opportunity C LP (“Starboard C LP”), Starboard Value LP (“Starboard Value LP”), Starboard Value GP LLC (“Starboard Value GP”), Starboard Principal Co LP (“Principal Co”), Starboard Principal Co GP LLC (“Principal GP”), Jeffrey C. Smith, Mark R. Mitchell, and Peter A. Feld (collectively, “Starboard” or “we”) are significant stockholders of Tessera Technologies, Inc., a Delaware corporation (“Tessera” or the “Company”), owning approximately 7.6% of the outstanding shares of common stock, par value $0.001 per share (the “Common Stock”), of the Company.We are seeking to change a majority of the Board of Directors of the Company (the “Board”) because we believe that a majority of the Board must be reconstituted to ensure that the interests of the stockholders, the true owners of Tessera, are appropriately represented in the boardroom.We have nominated directors who have strong, relevant backgrounds and who are committed to fully exploring all opportunities to unlock stockholder value.We are seeking your support at the Company’s 2013 Annual Meeting of Stockholders scheduled to be held at located at , , on , , 2013 at : _.m., local time (including any adjournments or postponements thereof and any meeting which may be called in lieu thereof, the “Annual Meeting”), for the following: 1. To elect Starboard V&O Fund’s director nominees, [Tudor Brown, George Cwynar, Peter A. Feld, Tom Lacey, George Riedel, Jeffrey C. Smith and Don Stout], (each a “Nominee” and, collectively, the “Nominees”) to serve as directors of the Company to hold office until the 2014 Annual Meeting of Stockholders and until their respective successors have been duly elected and qualified; 2. To ratify the appointment of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm of the Company for its fiscal year ending December 31, 2013; 3. To hold an advisory vote on executive compensation (the “Say-on-Pay Proposal”); and 4. To transact such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. This Proxy Statement is soliciting proxies to elect only our Nominees.Accordingly, the enclosed WHITE proxy card may only be voted for our Nominees and does not confer voting power with respect to any of the Company’s director nominees.See “Voting and Proxy Procedures” on page [25] for additional information.You can only vote for the Company’s director nominees by signing and returning a proxy card provided by the Company.Stockholders should refer to the Company’s proxy statement for the names, backgrounds, qualifications and other information concerning the Company’s nominees. As of the date hereof, the members of Starboard and the Nominees collectively own 4,003,661 shares of Common Stock (the “Starboard Group Shares”).We intend to vote the Starboard Group Shares FOR the election of the Nominees, FOR the ratification of the appointment of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm of the Company for its fiscal year ending December 31, 2013 and [FOR/AGAINST] the approval of the Say-on-Pay Proposal, as described herein.While we currently intend to vote the Starboard Group Shares in favor of the election of the Nominees, we reserve the right to vote some or all of the Starboard Group Shares for some or all of the Company’s director nominees, as we see fit, in order to achieve a Board composition that we believe is in the best interest of all stockholders.Stockholders should understand, however, that all shares of Common Stock represented by the enclosed WHITE proxy card will be voted at the Annual Meeting as marked and, in the absence of specific instructions, will be voted in accordance with Starboard’s recommendations specified herein and in accordance with the discretion of the persons named on the WHITE proxy card with respect to any other matters that may be voted upon at the Annual Meeting. The Company has set the close of business on , 2013 as the record date for determining stockholders entitled to notice of and to vote at the Annual Meeting (the “Record Date”).The mailing address of the principal executive offices of the Company is 3025 Orchard Parkway, San Jose, California 95134.Stockholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting.According to the Company, as of the Record Date, there were shares of Common Stock outstanding. THIS SOLICITATION IS BEING MADE BY STARBOARD AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OR MANAGEMENT OF THE COMPANY.WE ARE NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING OTHER THAN AS SET FORTH IN THIS PROXY STATEMENT.SHOULD OTHER MATTERS, WHICH STARBOARD IS NOT AWARE OF A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED WHITE PROXY CARD WILL VOTE ON SUCH MATTERS IN OUR DISCRETION. STARBOARD URGES YOU TO SIGN, DATE AND RETURN THE WHITE PROXY CARD IN FAVOR OF THE ELECTION OF THE NOMINEES. IF YOU HAVE ALREADY SENT A PROXY CARD FURNISHED BY COMPANY MANAGEMENT OR THE BOARD, YOU MAY REVOKE THAT PROXY AND VOTE ON EACH OF THE PROPOSALS DESCRIBED IN THIS PROXY STATEMENT BY SIGNING, DATING AND RETURNING THE ENCLOSED WHITE PROXY CARD.THE LATEST DATED PROXY IS THE ONLY ONE THAT COUNTS.ANY PROXY MAY BE REVOKED AT ANY TIME PRIOR TO THE ANNUAL MEETING BY DELIVERING A WRITTEN NOTICE OF REVOCATION OR A LATER DATED PROXY FOR THE ANNUAL MEETING OR BY VOTING IN PERSON AT THE ANNUAL MEETING. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting—This Proxy Statement and our WHITE proxy card are available at [] 2 IMPORTANT Your vote is important, no matter how few shares of Common Stock you own.Starboard urges you to sign, date, and return the enclosed WHITE proxy card today to vote FOR the election of the Nominees and in accordance with Starboard’s recommendations on the other proposals on the agenda for the Annual Meeting. · If your shares of Common Stock are registered in your own name, please sign and date the enclosed WHITE proxy card and return it to Starboard, c/o Okapi Partners LLC (“Okapi Partners”) , in the enclosed postage-paid envelope today. · If your shares of Common Stock are held in a brokerage account or bank, you are considered the beneficial owner of the shares of Common Stock, and these proxy materials, together with a WHITE voting form, are being forwarded to you by your broker or bank.As a beneficial owner, you must instruct your broker, trustee or other representative how to vote.Your broker cannot vote your shares of Common Stock on your behalf without your instructions. · Depending upon your broker or custodian, you may be able to vote either by toll-free telephone or by the Internet.Please refer to the enclosed voting form for instructions on how to vote electronically.You may also vote by signing, dating and returning the enclosed voting form. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from the Company.Even if you return the management proxy card marked “withhold” as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to us.Remember, you can vote for our [seven] Nominees only on our WHITE proxy card.So please make certain that the latest dated proxy card you return is the WHITE proxy card. OKAPI PARTNERS LLC 437 Madison Avenue, 28th Floor New York, N.Y. 10022 (212) 297-0720 Stockholders Call Toll-Free at: 877-869-0171 E-mail: info@okapipartners.com 3 Background to the Solicitation The following is a chronology of material events leading up to this proxy solicitation: · Beginning in late 2010, Starboard began conducting extensive due diligence on Tessera, which included attending several investor presentations and conferences, as well as participating in one-on-one meetings with members of Tessera’s management team. · On December 21, 2011, after Starboard began accumulating a position in Tessera, the Company announced that its 2012 Annual Meeting of Stockholders (the “2012 Annual Meeting”) would be held on March 30, 2012, which advanced the date of the 2012 Annual Meeting approximately two months compared to Tessera’s historical practice of holding its annual meetings in May.By scheduling the 2012 Annual Meeting more than 30 days before the first anniversary of the date of the Company’s 2011 Annual Meeting of Stockholders (the “2011 Annual Meeting”), Tessera triggered an accelerated and immediate ten-day nomination deadline of December 31, 2011 under its advance notice bylaw provisions.Prior to this announcement, Tessera had disclosed a nomination window of January 25, 2012 through February 24, 2012 for the 2012 Annual Meeting in its definitive proxy statement for the 2011 Annual Meeting filed with the Securities and Exchange Commission (the “SEC”) on April 13, 2011. · Between December 21, 2011 and December 29, 2011, Starboard made several attempts to contact Tessera to discuss Starboard’s intentions and its desire to engage in a constructive dialogue with the Company.Starboard proposed that the Company extend the nomination deadline for the 2012 Annual Meeting beyond December 31, 2011 to allow Starboard and the Company to meet in early January 2012 prior to the nomination deadline.The Company was unwilling to comply with Starboard’s request. · On December 29, 2011, in light of the impending nomination deadline and in order to preserve its right to nominate candidates for election to the Board at the 2012 Annual Meeting, Starboard delivered a private letter to Tessera (the “2012 Nomination Letter”) nominating Maury Austin, Peter A. Feld and Jeffrey S. McCreary for election to the Board at the 2012 Annual Meeting. · On January 3, 2012, despite Starboard’s attempt to engage in a private dialogue with the Company regarding the 2012 Nomination Letter, Tessera issued a press release publicly announcing its receipt of the 2012 Nomination Letter.In the press release, the Company also included a letter to stockholders from its CEO Robert Young in which he made specific performance commitments for the Company’s DigitalOptics Corporation business segment (f/k/a the Imaging and Optics division) (“DOC”) for 2012. · On January 10, 2012, and again on January 27, 2012, Starboard met with the Company’s management to discuss the Company’s strategic direction, the recentlyannounced 2012 performance commitments for DOC, the Company’s general financial performance, and the 2012 Annual Meeting.At those meetings, Starboard was told that the Company would not consider nominating any of Starboard’s director nominees for election at the 2012 Annual Meeting. 4 · On January 30, 2012, Starboard agreed to withdraw the 2012 Nomination Letter and allow the Company time to take steps to address its underperformance and follow through on its 2012 performance commitments for DOC. · On January 31, 2012, Tessera and Starboard issued a joint press release announcing Starboard’s withdrawal of the 2012 Nomination Letter and confirming the date of the 2012 Annual Meeting. · On February 17, 2012, Tessera filed a definitive proxy statement for the 2012 Annual Meeting, in which it disclosed a nomination window of November 30, 2012 through December 30, 2012 for its 2013 Annual Meeting of Stockholders, referred to herein as the Annual Meeting. · On June 12, 2012, Starboard met with Dr. Young at Starboard’s offices to discuss the Company’s financial performance and its progress towards its 2012 performance commitments for DOC. · On August 30, 2012, Starboard met with the Company’s management for a general business update and to discuss Starboard’s concerns regarding the poor performance and mounting losses of DOC, the Company’s failure to deliver on the first of three performance commitments made by Dr. Young in 2012 for the DOC segment to sign its first design win for its Micro Electro Mechanical Systems (“MEMS”) auto-focus technology from a tier one original equipment manufacturer in the first half of 2012, challenges in the Company’s Intellectual Property business segment (“IP”), and the Company’s overall cost structure and capital allocation, among other issues. · On November 26, 2012, Starboard filed a Schedule 13D disclosing a 5.7% stake in Tessera.In the Schedule 13D, Starboard stated that it purchased its shares of Tessera’s Common Stock based on its belief that such shares, when purchased, were undervalued and represented an attractive investment opportunity. · On December 19, 2012, Tessera amended its Amended and Restated Bylaws to provide that for the Annual Meeting any nomination notice by a stockholder delivered to, or mailed and received at, the principal executive offices of the Company on or prior to February 15, 2013 will be deemed timely notwithstanding the date of the Annual Meeting, which had not yet been determined. · On December 21, 2012, Starboard delivered a letter to Tessera (the “2013 Nomination Letter”) nominating Tudor Brown, George Cwynar, Peter A. Feld, Tom Lacey, George Riedel, Jeffrey C. Smith and Don Stout for election to the Board at the Annual Meeting.In the 2013 Nomination Letter, Starboard stated that it had not yet determined the total number of directors that it would seek to elect at the Annual Meeting, and reserved its right to either withdraw certain or all of its nominees or to nominate additional nominees for election of the Board at the Annual Meeting, depending on certain factors, including the total number of directors up for election at the Annual Meeting and the Company’s financial and operational performance.Starboard also filed an amendment to its Schedule 13D disclosing ownership of 6.0% of Tessera’s Common Stock.In the Schedule 13D amendment, Starboard stated that it submitted the 2013 Nomination Letter based on its belief that significant change to the composition of the Board is warranted given Tessera’s long-term underperformance and serious corporate governance deficiencies.Additionally, Starboard discussed its concerns about the Board’s triggering of an accelerated and immediate ten-day nomination deadline for the 2012 Annual Meeting of Stockholders, and the Board’s decision to extend the nomination period for the Annual Meeting until February 15, 2013 without disclosing a meeting date at the time, and whether those actions were taken in good-faith and with the best interests stockholders in mind. 5 · On February 7, 2013, Tessera issued a press release announcing its fourth quarter 2012 earnings results and that it intends to hold the Annual Meeting on May 23, 2013. · On February 19, 2013, Starboard delivered a letter to the Board (the “February 19 Letter”) and issued a press release including the full text of the letter.In the February 19 Letter, Starboard expressed its belief that there is significant value to be realized at Tessera, but that management and the Board are not taking appropriate actions to address the Company’s perennial underperformance.Starboard discussed in detail its thoughts and concerns about Tessera’s underperformance and current strategy, including the Company’s failure to achieve all three performance commitments for the DOC segment made by Dr. Young in 2012, which were to: (i) announce a design win for its MEMS auto-focus technology from a tier one original equipment manufacturer in the first half of 2012; (ii) generate MEMS auto-focus revenue in the fourth quarter of 2012; and (iii) become profitable in the fourth quarter of 2013, a target that the Company publicly withdrew on February 7, 2013.Starboard also outlined specific steps that Starboard believes are required to unlock value for the benefit of all Tessera stockholders.Starboard also said that it nominated a highly qualified slate of directors for election at the Annual Meeting and strongly believes that significant change to the composition of the Board is required to ensure that Tessera is run with the best interest of all stockholders as the primary objective. · On February 20, 2013, the Company issued a public statement in response to the February 19 Letter.In the letter, the Company made broad statements about its desire to avoid a proxy fight and willingness to interview Starboard director nominees, but failed to fully address the substantive issues highlighted by Starboard in the February 19 Letter. · On February 22, 2013, two members of the Board, John Goodrich and Kevin Rivette, delivered a letter to Tessera stating that they would each resign from the Board, effective March 1, 2013, if Robert Boehlke, Chairman of the Board, had not resigned as a member of the Board as of that date.Since Mr. Boehlke refused to resign, the resignations of Messrs. Goodrich and Rivette took effect on March 1, 2013.In their letter, Messrs. Goodrich and Rivette stated that they decided to resign due to their disagreement with the approach Mr. Boehlke has taken with respect to the Company and the Board.Messrs. Goodrich and Rivette asserted, among other things, that Mr. Boehlke “has arrogated to himself necessary board review and guidance of management” and that his actions have “prevented the Board from meeting its required standards of performance and returning value to shareholders.”The full text of their letter is included below: 6 Members of the board of Tessera Technologies, Inc., and Barney Cassidy Gentlemen: We provide this letter with regret.For the reasons set forth below, we intend to resign from this board in the event Mr. Boehlke remains a member. We have great respect for all of the board members and we have enjoyed working with you.However, we believe the board’s current leadership and constituencies will continue to prevent effective management of the company.In our opinion the failure of current board leadership has prevented effective operating oversight, effective cost control, strategic planning, profit and loss discipline, economically rational strategies for our DOC initiatives and appropriate focus on our core business.The negative effect of these failures has significantly impacted shareholder value. Mr. Boehlke has arrogated to himself necessary board review and guidance of management, and indeed, in our opinion, has acted in many instances as a senior operating executive.His actions have interfered with the board’s orderly and necessary oversight of the company.As one of many examples, the Chairman’s failure to call a meeting of the board to respond to a letter addressed to the board from our largest shareholder, and his direction that our CEO should meet directly with that shareholder without notice to or input from the board illustrates arrogation of power that properly resides in the board. We believe his actions have prevented our board from meeting its required standards of performance and returning value to the shareholders.It is our belief that his efforts to force the removal of directors who do not support him and to independently find new directors violates the authority of the nominating committee and of the full board, which is solely responsible for consideration of the appropriate membership to serve as stewards of shareholders’ interests. We have repeatedly tried to affect what we believe are necessary reforms such as greater focus on our core business, effective cost controls, investment analysis and improved board governance to make this company highly successful.Each time Mr. Boehlke has prevented these initiatives from moving forward. We remain convinced that our technology assets, IP and human resources are far more valuable than reflected by the current stock price.With the removal of Mr. Boehlke we are enthusiastic to continue to serve as board members and affect the reforms necessary to increase shareholder value. In the event that Mr. Boehlke has not resigned by March 1, 2013 please accept this email as our resignation effective close of business March 1st. Sincerely, John GoodrichKevin Rivette · On February 27, 2013, Starboard met with Mr. Boehlke and Richard Hill, another member of the Board, to discuss Starboard’s view that substantial change on the Board is required to meaningfully address Starboard’s concerns and put the Company on track for long-term stockholder value creation.The Company indicated an unwillingness to agree to substantial change on the Board and specifically stated that under no circumstances would they consider allowing a member of Starboard to serve on the Board. 7 · On February 28, 2013, Starboard sent a private letter to the Board expressing its serious concerns with the resignations of Messrs. Goodrich and Rivette from the Board and the dysfunctional Board environment discussed in their resignation letter.Starboard also notified the Board that it had recently become aware, through sources it believed credible, of possible improper conduct by Dr. Young, and asked the Board to immediately instruct Company counsel to conduct a prompt and formal investigation into the matter.Finally, Starboard set forth its views on the terms that it would be willing to accept as part of a settlement arrangement.Starboard proposed: o The immediate resignation of at least two additional incumbent Board members, including Chairman Boehlke; o The vacancies created by the departure of Messrs. Rivette and Goodrich are not filled; o The immediate appointment to the Board of at least five nominees recommended by Starboard, including at least one direct representative of Starboard; o The appointment of a new independent Chairman of the Board to be determined by a majority vote of the pro forma Board; o The commencement of a CEO search process utilizing a top-tier search firm; and o The resignation of Robert Young as CEO and Board member following the appointment of his successor. · On March 1, 2013, Starboard issued an open letter to stockholders expressing its serious concerns regarding the resignations of Messrs. Goodrich and Rivette from the Board and the dysfunctional Board environment described in their resignation letter.Starboard asserted that the contents of the resignation letter, as well as Tessera’s apparent unwillingness to communicate constructively with Starboard, indicated that the center of power on the Board and management has no intention of changing and has taken actions to further entrench and insulate themselves from outside influence.Starboard also stated that the deeply concerning contents of the director resignation letters, recent executive departures, continued dismal operating performance, and poor governance all further solidify Starboard’s view that material change in the composition of the Board and the Company’s executive leadership and corporate strategy are required immediately.Therefore, Starboard determined to seek stockholder support to replace a majority of the Board with highly-qualified director nominees at the 2013 Annual Meeting. · On March 4, 2013, the Board issued an open letter to Starboard that publicly disclosed the contents of Starboard’s private letter sent on February 28, 2013, and accused Starboard of making unreasonable demands regardingBoard representation and engaging in “blackmail” by privately notifying the Board of possible improper conduct by Dr. Young. 8 · On March 6, 2013, Starboard issued an open letter to stockholders.In the letter, Starboard addressed the Board’s claims regarding Starboard’s private disclosure to the Board of Dr. Young’s potential inappropriate conduct, stating that Starboard followed proper protocol by making the Board aware of its concerns through aprivate letter so the Board could fully investigate the matter, and intentionally omitted any reference to such information in its public letter to stockholders released on March 1, 2013 out of sensitivity for the situation.Starboard explained that it found the Board’s response surprising and irresponsible, noting that in Starboard’s experience, most well-functioning boards would respond to such allegations privately by committing to fully investigate the situation and take appropriate actions, as necessary, while the Board simply stated its support for Dr. Young and did not commit to any such investigation.Starboard also clarified the terms of its proposed settlement arrangement and rebutted the Company’s defenses of its current business strategy.Further, Starboard expressed its hope and expectation that the Company will follow through on its commitment and immediately formalize and publicly announce a May 23, 2013 date, at the latest, for holding the Annual Meeting, so that stockholders can exercise their right to vote, without delay, on a slate of directors who they believe are best fit to serve as stewards of stockholder value. · On March 7, 2013, Starboard attended a presentation by Tessera at the Wedbush Morgan conference and participated in a one-on-one meeting with Bernard Cassidy, the Company’s President of IP, General Counsel and Executive Vice President.The discussions included a general business update on the Company and each of its business segments. 9 REASONS FOR THE SOLICITATION We believe that urgent change is needed on the Tessera Board.We have little confidence that the Board, as currently composed, is committed to taking the steps necessary to enhance stockholder value at Tessera.Therefore, we are soliciting your support to elect our Nominees at the Annual Meeting, who we believe would bring significant and relevant experience, new insight and fresh perspectives to the Board. We Are Concerned with the Company’s Poor Performance Tessera’s shares have dramatically underperformed the NASDAQ Composite Index, the PHLX Semiconductor Index, and all three of the Company’s peer groups (as specified in the “Compensation Discussion and Analysis” section of the Company’s proxy statement for the 2012 Annual Meeting) over almost any measurement period.Over the past five years alone, Tessera’s shares have lost more than half their value, while the NASDAQ Composite Index, the PHLX Semiconductor Index, and the peer groups have generated material gains.We believe that Tessera’s dismal absolute and relative stock price performance demonstrates stockholders’ extreme frustration with the current performance and direction of the Company. Total Shareholder Return (1) 1 Year 3 Year 5 Year NASDAQ Composite Index % % % PHLX Semiconductor Index % % % High-Tech Peer Group (2) % % % Intellectual Property Peer Group (3) -2.8 % % % DigitalOptics Peer Group (4) -11.1 % % % Tessera Technologies Inc. -9.3
